Dear Mr. Stone:
You have requested an opinion of the Attorney General regarding the purchasing procedures to be followed by the various parish governments for the procurement of equipment and services needed for their respective Job Training Partnership Act (JTPA) programs. You specifically ask whether parish governments are legally authorized to purchase items from a Federal General Services Administration (GSA) vendor list in the same manner as they may purchase items from the State's vendor list (i.e., without the necessity of public bidding).
As you are aware, R.S. 38:2212 requires all public work exceeding the sum of $50,000.00 per project, with certain exceptions, and all purchases of materials and supplies exceeding the sum of $10,000.00 to be paid out of public funds to be advertised and let by contract to the lowest responsible bidder. There are various exemptions from these provisions contained in both the Public Bid Law and, the Louisiana Procurement Code, none of which are applicable hereto.
R.S. 39:1551, et seq., are the statutory provisions comprising the Louisiana Procurement Code. R.S. 39:1554(E) provides as follows:
"E. Political subdivisions authorized to
 adopt this Chapter. The procurement of supplies, services, major repairs, and construction by political subdivisions of this state shall be in accordance with the provisions of R.S.  38:2181-38:2316, except that all political subdivisions are authorized to adopt all or any part of this Chapter and its accompanying regulations."
As can be seen from the above, state law specifically authorizes political subdivisions (e.g., parishes) to purchase equipment and supplies under State contract. However, we are unaware of any legal authority which would permit parish governing authorities to purchase items from the GSA vendor list, thereby avoiding the necessity of the public bidding procedures. In the absence of such authority, it is the opinion of this office that parish governments may not purchase from the GSA vendor list, but rather must follow the Public Bid Law or adopt the provisions of the Louisiana Procurement Code.
Should you have any additional questions concerning this matter, please do not hesitate to contact me.
With kindest regards, I am
Yours very truly,
                                   RICHARD P. IEYOUB Attorney General
                                   BY: _________________________ ROBERT E. HARROUN, III Assistant Attorney General
RPI/Rob3:bb
0417R
Mr. Joseph Stone Assistant Secretary Office of Labor Department of Labor P.O. Box 94094 Baton Rouge, LA 70804-9094
Date Received:
Date Released:
ROBERT E. HARROUN, III ASST. ATTORNEY GENERAL